Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Sharpe, J.), imposed March 2,1981, upon his conviction of attempted robbery in the second degree, upon his plea of guilty, the sentence being a one-year period of imprisonment. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to imprisonment for a period of 30 days plus probation for a period of five years, said term of imprisonment shall be a condition of and run concurrently with the period of probation. As so modified sentence affirmed and case remitted to Criminal Term to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Mollen, P. J., Rabin, Mangano and Bracken, JJ., concur.